 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA DANIELLE GODFREY,                              Case No. 1:21-cv-00992-BAM
12                         Plaintiff,                     ORDER ON APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS AND
13           v.                                           DIRECTING CLERK TO ISSUE
                                                          SUMMONS AND SCHEDULING ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,                                           (Doc. 2)
15
                           Defendant.
16

17

18          Pending before the Court is Plaintiff’s application to proceed in forma pauperis under 28

19   U.S.C. § 1915. Plaintiff has made the showing required by § 1915, and the request to proceed in

20   forma pauperis will be granted. 28 U.S.C. § 1915(a). Accordingly, IT IS HEREBY ORDERED

21   as follows:

22          1. Plaintiff’s application to procced in forma pauperis is GRANTED;

23          2. The Clerk of the Court is directed to issue new case documents, including the

24                 Scheduling Order; and

25          3. The Clerk of the Court also is directed to issue summons and service shall proceed

26                 under the Court’s E-Service program, with the Clerk delivering to the Commissioner

27                 of Social Security Administration and the United States Attorney’s Office at their

28                 designated email addresses, a notice of electronic filing of the action along with the
                                                          1
 1              summons and complaint.

 2
     IT IS SO ORDERED.
 3

 4     Dated:     July 8, 2021               /s/ Barbara   A. McAuliffe   _
                                         UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
